Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 October 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir
L’Orient Octor. 18. 1782
I came hither on the Business of our House having 5 rich Jamaica prizes to our address, with upwards of 2000 hhd Sugar & 400 hhds Rum. The Alliance is just arrived with 4 more, & she has sent 5 into America, two have got into Nantes so we know of 16 taken; I have another privateer which I hourly expect will bring in 2 or 3 more.— I have advice from my Father of the Reception of Johonnotts & Warrens Bills, but no accot of the payment yet.— I shall carry Mrs Williams to her Friends to pass the Winter, for I fear her Health will never be perfectly established at Nantes, I hope at same Time to pay my Duty to you and to see you much better than I hear you have been. I am most dutifully & affectionately ever Yours.
Jona Williams J
 
Addressed: a son Excellence / M. Le Docteur Franklin / Ministre americain / en son Hotel / A Passy prés / Paris.
Notation: J. Williams, Oct. 18. 1782
